NUMBER 13-20-00465-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

JESUS ANTONIO PARRA,                                                                      Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 144th District Court
                             of Bexar County, Texas.


                            MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                   Memorandum Opinion by Justice Tijerina

        Appellant, Jesus Antonio Parra, attempts to appeal conviction of possession of a

controlled substance for which he was sentenced on September 24, 2020. 1 The trial court




1
 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
has certified that this “is a plea-bargain case, and the defendant has NO right of appeal”

and “the defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On November 6, 2020, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On December 3, 2020, counsel filed a letter brief with this Court. Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                         JAIME TIJERINA
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of January, 2021.




                                             2